Jackson, Chief Justice'.
Whilst this court has held that where it had considered and decided a cause argued before it, the writ of error would not be allowed to be withdrawn, yet that case had been decided in writing, and the written judgment of the court had been prepared for delivery. In this case nothing of the sort was done — nothing in writing had been agreed upon, and no judgment had been prepared. Therefore the leave is granted,- and the' writ of error is withdrawn, and the judgment below is affirmed.
Indeed, in any case we do not see why, if the application be made before the judgment of the court is pronounced, the writ of error may not be withdrawn, all parties assenting.
But we rule in this case that it may undoubtedly be done, because no judgmént had been agreed upon — none in writing — and there could hardly be any other sort in a court of record.
Leave to withdraw granted.